             Case 6:21-cv-00865-ADA Document 1 Filed 08/17/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

JAMES MICHAEL WAGNER,                               §
                                                    §
        Plaintiff,                                  §
                                                    §
v.                                                  §                  Civil Action No. 6:21-cv-00865
                                                    §
FLAMBEAU, INC.,                                     §                   JURY TRIAL DEMANDED
                                                    §
        Defendant.                                  §


                 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff JAMES MICHAEL WAGNER (“JMW” or “Plaintiff”) files this Original

Complaint against Defendant Flambeau, Inc. (“Flambeau” or “Defendant”), and alleges as follows:

                                       I.      THE PARTIES

        1.      Plaintiff James Michael Wagner is an individual residing in the state of Indiana.

        2.      Defendant Flambeau, Inc. is a Wisconsin corporation selling its products in the

Western District of Texas. It may be served with process by serving its Agent for Service Jason

Sauey at 715 Lynn Avenue, Baraboo, Wisconsin 53913.

                                       II.     JURISDICTION

        3.      This is a civil action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 271, et seq. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331

and 1338(a).

        4.      This Court has general personal jurisdiction over Defendant because it is engaged

in substantial activity within this State and this judicial district. This Court has specific jurisdiction

over Defendant because it has committed acts of infringement giving rise to this action and has

established more than minimum contacts with this State and judicial district, such that the exercise



                                                    1
               Case 6:21-cv-00865-ADA Document 1 Filed 08/17/21 Page 2 of 6




of jurisdiction over Defendant by this Court would not offend traditional notions of fair play and

substantial justice. Defendant has directly committed and continues to commit acts of infringement

in this District—as described more fully below—by, among other things, making, using, offering

to sell, selling, and importing products and/or services that infringe the Asserted Patent.

Accordingly, this Court’s jurisdiction over the Defendant comports with the constitutional

standards of fair play and substantial justice and arises directly from the Defendant’s purposeful

minimum contacts with the State of Texas.

          5.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400(b).

Defendant has committed acts of infringement of JMW’s patent rights in this District by making,

using, offering to sell, selling, and importing products and/or services that infringe the Asserted

Patent.

                                 III.    FACTUAL BACKGROUND


          6.      This action concerns D741,2105 (the “Wagner Patent”) (the “Asserted Patent”), a

true and correct copy of which is attached as Exhibit A.

          7.      Wagner owns the entire right, title, and interest in the Asserted Patent, including all

exclusive rights under the Asserted Patent, including the right to sue for past, present, and future

infringement and damages thereof, throughout the entire United States and world.

          8.      The Wagner patent was filed on August 19, 2014 as Application No. 29/499,754

and duly issued on October 20, 2015.

          9.      The elements claimed by Asserted Patent, taken alone or in combination, were not

well-understood, routine or conventional to one of ordinary skill in the art at the time of their

respective inventions.




                                                    2
            Case 6:21-cv-00865-ADA Document 1 Filed 08/17/21 Page 3 of 6




                   IV.     INFRINGEMENT OF THE WAGNER PATENT

          10.   The preceding paragraphs are reincorporated by reference as if fully set forth

herein.

          11.   The elements claimed by the Wagner patent, taken alone or in combination, were

not well-understood, routine or conventional to one of ordinary skill in the art at the time of the

invention. Rather, the Wagner patent provides a technical solution to technical problems.

          12.   Defendant has infringed and continues to infringe, literally and/or by the doctrine

of equivalents, at least claim 1 of the Wagner patent by making, using, testing, selling, offering for

sale or importing into the United States products and/or services covered by the Wagner patent.

Defendant’s products and/or services that infringe the Wagner patent include, but are not limited

to the MAD Turkey Call

          13.   Additionally, Plaintiff contends that Defendant was aware of the Wagner patent at

least as of the date this lawsuit was filed, and since that time Defendant has been an active inducer

of infringement of the Wagner patent under 35 U.S.C. § 271(b) and a contributory infringer of the

Wagner patent under 35 U.S.C. § 271(c) either literally and/or by the doctrine of equivalents.

          14.   Defendant induces infringement of the Wagner patent by intending that others

make, use, offer for sale, or sell in the United States, products and/or services covered by the

Wagner patent. Defendant provides these products and/or services to others, such as customers,

resellers, and end-user customers, who, in turn, use, provision for use, offer for sale, or sell in the

United States products and/or services that directly infringe one or more claims of the Wagner

patent such as claim 1.




                                                  3
          Case 6:21-cv-00865-ADA Document 1 Filed 08/17/21 Page 4 of 6




       15.     Defendant contributes to the infringement of the Wagner patent by others by

knowingly providing products and/or services that when configured result in methods and systems

that directly infringe one or more claims of the Wagner patent such as claim 1.

       16.     Upon information and belief, Defendant has had actual knowledge of the Wagner

patent since at least as early as the service of this Original Complaint upon Defendant.

       17.     At least since the date of service of this Original Complaint, Defendant commits

affirmative acts that cause infringement of one or more claims of the Wagner patent with

knowledge of the Wagner patent and knowledge or willful blindness that the induced acts

constitute infringement of one or more claims of the Wagner patent. As an illustrative example

only, Defendant induces such acts of infringement by its affirmative actions of intentionally

providing hardware and software components that when used in their normal and customary way,

infringe one or more claims of the Wagner patent and/or by directly or indirectly providing

instructions on how to use its products and/or services in a manner or configuration that infringes

one or more claims of the Wagner patent.

       18.     At least since the date of service of this Original Complaint, Defendant commits

contributory infringement by, inter alia, knowingly selling products and/or services that when used

cause the direct infringement of one or more claims of the Wagner patent, such as claim 1, by a

third party, and which have no substantial non-infringing uses and is not a staple article or

commodity of commerce suitable for substantial non-infringing use.

       19.     When the Wagner Patent and the MAD Calls, both premium and standard, are given

to an Ordinary Observer, the Observer can see a definite similarity in the designs of two objects.




                                                 4
          Case 6:21-cv-00865-ADA Document 1 Filed 08/17/21 Page 5 of 6




       20.    An "ordinary observer" is important because a patent holder can't look at something

objectively. However, an outside observer who has no training in design can look at objects

without any bias.

                            V.      DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury of all claims so triable under Federal Rule of Civil Procedure

38.

                                    PRAYER FOR RELIEF

       Plaintiff requests that the Court enter judgment against Defendant:

       (A)    that Defendant has infringed one or more claims of each of the Asserted Patent,
              directly and/or indirectly, literally and/or under the doctrine of equivalents;

       (B)    awarding damages sufficient to compensate Plaintiff for Defendant’s infringement
              under 35 U.S.C. § 284;

       (C)    awarding Plaintiff his costs and expenses incurred in this action;

       (D)    awarding Plaintiff prejudgment and post-judgment interest; and

       (E)    granting Plaintiff such further relief as the Court deems just and appropriate.




                                                 5
Case 6:21-cv-00865-ADA Document 1 Filed 08/17/21 Page 6 of 6




                           Respectfully submitted,
                           /s/ T. Micah Dortch
                           Timothy Micah Dortch
                           State Bar No. 24044981
                           POTTS LAW FIRM, LLP
                           2911 Turtle Creek Blvd, Suite 1000
                           Dallas, Texas 75219
                           Tel: (214) 396-9427
                           Fax: (469) 217-8296
                           mdortch@potts-law.com

                           Christopher D. Lindstrom
                           Texas Bar No. 24032671
                           POTTS LAW FIRM, LLP
                           3737 Buffalo Speedway, Suite 1900
                           Houston, Texas 77098
                           (713) 963-8881
                           (713) 583-5388 (fax)
                           clindstrom@potts-law.com

                           ATTORNEYS FOR PLAINTIFF




                              6
